—Appeal by the Law Guardian, on behalf of the named infants, from an order of the Family Court, Queens County, dated October 20, 1978, which dismissed the amended petition to determine that the infants are neglected children. Order reversed, without costs or disbursements, and matter remitted to the Family Court, Queens County, for a de novo hearing and determination. The hearing shall be held before another Judge. On the record presented, a new hearing is required in the interests of justice. Suozzi, J. P., Cohalan, Martuscello and Mangano, JJ., concur.